Citation Nr: 0826081	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-24 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Muskogee, Oklahoma 


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for upper abdominal pain, 
incurred on September 20, 2005, at Hillcrest Medical Center 
in Tulsa, Oklahoma (Hillcrest).


REPRESENTATION

Veteran represented by:	Oklahoma State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 determination by the 
VAMC located in Muskogee, Oklahoma, which denied a claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment for upper abdominal pain, incurred on 
September 20, 2005, at Hillcrest.  


FINDINGS OF FACT

1.  The veteran received unauthorized medical care for upper 
abdominal pain and shortness of breath at Hillcrest on 
September 20, 2005.

2.  The evidence of record reflects that the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
defective vision of the left eye, a left eyebrow scar, and 
shell fragment wounds on the right leg and the left arm at 
the time of the unauthorized medical care.

3.  Such care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health; and treatment was not 
rendered for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for upper abdominal pain, at 
Hillcrest on September 20, 2005, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became 
law.  Regulations implementing the VCAA were then published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the veteran has had a fair opportunity 
to present arguments and evidence in support of his claim for 
reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  For example, the SOC provided the 
veteran with the governing laws and regulations, as well as 
the basis for the denial of his claim.  VA has satisfied its 
duties to inform and assist the veteran in this case.  The 
veteran was provided several opportunities to provide 
pertinent evidence in support of his claim.  Further 
development and further expending of VA's resources is not 
warranted.  The Board's decision to proceed in adjudicating 
this claim does not therefore prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

II.  Analysis

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Hillcrest on September 20, 2005.  Generally, the admission of 
a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54 (2007).  The 
Board notes the veteran's statement asserting that he 
initially contacted a VA Outpatient Clinic and was directed 
to go to the nearest hospital.  See VA Form 9 Appeal, 
undated.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 
17.54.  The veteran in Smith argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the veteran obtained proper authorization for 
payment of the private medical expenses he incurred on 
September 20, 2005.  Similar to the Smith case, the veteran 
claims that he was advised to seek treatment at a non-VA 
facility; however, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not 
obtained.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).  

The record reflects that the veteran presented to Hillcrest 
on September 20, 2005, at 9:30 a.m. with complaints of upper 
abdominal pain.  It was noted that he had fallen in the 
bathroom on September 9, 2005, and had struck his left rib 
cage.  It was also noted that he had been told by VA that x-
rays were negative, and that he had subsequently experienced 
persistent pleuritic pain, shortness of breath, and pain in 
his left upper quadrant.

Upon examination, it was found that there was no evidence of 
fractures, destructive bony lesions, pneumothorax, pleural 
fluid, active pulmonary disease, obstructive uropathy, or 
aortic aneurysm.  He was noted as having stable granulomatous 
calcifications overlying the left hilar region and an 
enlarged partially calcified prostrate gland with slight 
compression on the urinary bladder.  The veteran was 
discharged at 4:27 pm that same day with a diagnosis of 
abdominal pain. 

The veteran now asserts that he was suffering from chest pain 
so severe upon admittance to Hillcrest on September 20, 2005 
as to render it impossible for him to pursue treatment at the 
nearest VAMC, which he alleges is 81 miles from his home.  
See VA Form 9 Appeal, undated.  In addition, the veteran 
asserts that he was reimbursed for private treatment he 
received on September 19, 21, and 23 of 2005, demonstrating 
that he was experiencing emergency symptoms during this time 
period and should, therefore, be reimbursed for the September 
20, 2005 private treatment as well. 

The Board acknowledges the veteran's allegations that he 
suffered from an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity, specifically 
severe chest pain.  However, the Board must note that there 
is no indication in the treatment records from that day 
indicating symptoms of sudden onset.  In fact, the record 
reflects that he was admitted with a history of having fallen 
eleven days before and having struck his left rib cage.  He 
had been apparently already been told that x-rays were 
negative, and he described a history of persistent pleuritic 
pain, shortness of breath, and left upper quadrant pain 
following his injury.  Significantly, the pain was described 
upon admission as being only "moderate" in severity

The Board is cognizant of the veteran's contention that he 
received emergency care in the days surrounding September 20, 
2005; however, medical records dated the day of September 20, 
2005, do not indicate that the symptoms he experienced on 
that day were such prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  In fact, the 
symptoms described were noted to have been persistent since 
an injury sustained eleven days before.  

In arriving at this conclusion, the Board has considered the 
fact that two VA clinicians reviewed the record in December 
2005 and February 2006, respectively, and both found that the 
treatment received on September 20, 2005, was not emergent in 
nature.  The Board finds such conclusions by two competent 
health providers to be very persuasive in considering this 
claim under 38 U.S.C.A. § 1728, which provides that 
reimbursement is warranted only medical emergency of such 
nature that delay would have been hazardous to life or 
health.  For such a determination, the opinion of competent 
medical specialists are probative, and there are no contrary 
medical opinions of record in this case indicating that 
treatment was emergent.

However, the provisions of 38 U.S.C.A. § 1725 provide for 
reimbursement if the treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Under such a 
standard, the findings of two competent health care providers 
is essentially useless.  Rather, the Board must look at the 
facts and circumstances surrounding the treatment to 
determine whether a reasonable prudent layperson would have 
found the treatment to be emergent in nature, regardless of 
whether or not a medical care provider would have reached the 
same conclusion.

As noted, however, the record reflects that the veteran's 
symptoms of pleuritic pain, shortness of breath, and left 
upper quadrant pain were not of sudden onset, but rather had 
been "persistent" following an injury eleven days before 
when he fell and struck his left rib cage.  The pain was also 
described in his treatment records as being moderate at the 
time rather than severe.  He had also apparently already 
sought medical treatment, and had been told that x-rays were 
negative by a different health care provider.  Under the 
circumstances, the Board finds that the symptoms he 
experienced on that day were not such that a reasonably 
prudent layperson would have expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  

Accordingly, the Board finds that reimbursement for medical 
treatment received on September 20, 2005, under the 
provisions of both 38 U.S.C.A. § 1725 and § 1728 must be 
denied.


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for upper abdominal pain, 
incurred on September 20, 2005, at Hillcrest is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


